381 F.2d 737
Frank ABSHIRE, Ruth J. Abshire and Donald E. Abshire, DavidR. Abshire and Keith D. Abshire, each of whom is an infant,who individually sue by Frank Abshire, as their father andnext friend, Appellants,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 11274.
United States Court of AppealsFourth Circuit.
Argued June 23, 1967.Decided July 18, 1967.

Fred O. Blue, Bluefield, W. Va., for appellants.
George D. Beter, Asst. U. S. Atty.  (Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM:


1
For the reasons appearing in the memorandum opinion of the District Judge filed February 3, 1967, 271 F.Supp. 927, the judgment is affirmed.


2
Affirmed.